 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                     SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                    Case No. 20-CR-1011-MMA

11                          Plaintiff,
12
                                                  ORDER AND JUDGMENT OF
           v.                                     DISMISSAL
13

14   NOE SILVERIO LIRA-LARA,

15                          Defendant.
16

17

18

19        Upon the government’s motion, good cause appearing, the Court DISMISSES the
20 Information against Defendant Noe Silverio Lira-Lara without prejudice.   The Court
21 ORDERS the bond in this case exonerated.

22        IT IS SO ORDERED.
23 DATED: March 24, 2020

24

25

26

27

28
